995 F.2d 1062
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Zora BROWN, Widow of Lloyd Brown, Petitioner,v.DIRECTOR, OFFICE OF WORKERS' COMPENSATION PROGRAMS, UNITEDSTATES DEPARTMENT OF LABOR;  Carbon Fuel Company,Respondents.
No. 92-2134.
United States Court of Appeals,Fourth Circuit.
Argued:  May 7, 1993Decided:  June 7, 1993

On Petition for Review of an Order of the Benefits Review Board.  (89-2269-BLA)
Argued:  Gregory William Evers, Franklin W. Kern, L.C., Charleston, West Virginia, for Petitioner.
Douglas Allan Smoot, Jackson & Kelly, Charleston, West Virginia, for Respondents.
On Brief:  Ann B. Rembrandt, Jackson & Kelly, Charleston, West Virginia, for Respondents.
Ben.Rev.Bd.
AFFIRMED.
Before NIEMEYER and WILLIAMS, Circuit Judges, and BUTZNER, Senior Circuit Judge.
PER CURIAM:


1
Zora Brown seeks review of the Benefits Review Board's decision and order affirming the administrative law judge's denial of black lung benefits pursuant to 30 U.S.C. §§ 901-945.  Our review of the record discloses that the Board's decision is based upon substantial evidence and that this appeal is without merit.  Accordingly, we affirm on the reasoning of the Board.  Brown v. Director, Office of Workers' Compensation Programs, No. 89-2269-BLA (B.R.B. January 7, 1992).

AFFIRMED